         Case 6:12-cr-60013-SOH Document 62                               Filed 05/20/20 Page 1 of 5 PageID #: 208
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                   v.                                                     (For Revocation of Probation or Supervised Release)


                                                                          Case No.         6:12CR60013-001
                       PAUL DUNN
                                                                          USM No.          12102-062
                                                                                                   Alex Wynn, FPD
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         as listed below                   of the term of supervision.
    was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                               Violation Ended
One                          New Law Violation: Failure to Register as Sex Offender                            01/22/2020
Two                          Special Condition No. 4: Unauthorized Computer Use                                06/07/2019
Three                        Special Condition No. 4: Possession of Unauthorized Smart Phone                   07/19/2019
Four                         Standard Condition No. 3: Failure to Be Truthful                                  07/24/2019
                             with the Probation Officer


       The defendant is sentenced as provided in pages 2 through 5                    of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              8803                                          May 18, 2020
                                                                                              Date of Imposition of Judgment
Defendant’s Year of Birth:         1963

City and State of Defendant’s Residence:                                                            Signature of Judge
                       Homeless
                                                                             Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                                 Name and Title of Judge



                                                                                                     May 20, 2020
                                                                                                           Date
         Case 6:12-cr-60013-SOH Document 62                                     Filed 05/20/20 Page 2 of 5 PageID #: 209
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                    Judgment — Page   2       of   5
DEFENDANT:                PAUL DUNN
CASE NUMBER:              6:12CR60013-001

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Time served




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.        on                                       .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                 with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
         Case 6:12-cr-60013-SOH Document 62                          Filed 05/20/20 Page 3 of 5 PageID #: 210
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release

                                                                                               Judgment—Page     3     of       5
DEFENDANT:               PAUL DUNN
CASE NUMBER:             6:12CR60013-001

                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Two (2) years




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.        You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.        You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
         Case 6:12-cr-60013-SOH Document 62                           Filed 05/20/20 Page 4 of 5 PageID #: 211
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 4A— Probation

                                                                                           Judgment—Page        4       of        5
DEFENDANT:                   PAUL DUNN
CASE NUMBER:                 6:12CR60013-001
                                         STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
      time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
      officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
      the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
      the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www.uscourts.gov.


Defendant's Signature                                                                               Date
         Case 6:12-cr-60013-SOH Document 62                          Filed 05/20/20 Page 5 of 5 PageID #: 212
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 4D — Probation

                                                                                      Judgment—Page    5     of       5
DEFENDANT:                PAUL DUNN
CASE NUMBER:              6:12CR60013-001

                                           SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit his person, residence, place of employment and vehicle to a search conducted by the U.S.
Probation Office at a reasonable time and in a reasonable manner, based upon reasonable suspicion of evidence of a
violation of any condition of release. Failure to submit to a search may be grounds for revocation.

2. The defendant must register with the state sexual offender registration agency(s) in any state where he resides, visits,
is employed, carries on a vocation, or is a student, as directed by the probation officer.

3. The probation officer will provide state officials with all information required under any sexual predator and sexual
offender notification and registration statutes and may direct the defendant to report to these agencies personally for
required additional processing, such as photographing, fingerprinting and DNA collection.

4. Except for the purposes of employment, and with prior written approval of the U.S. Probation Officer, the defendant
shall not possess, use, or have access to a computer or any other electronic device that has internet or photography
capabilities. In the instance that probation authorizes the defendant, for purposes of employment, to use a computer or
other electronic device, all such devices, including storage mediums, shall be subject to search and seizure and the
installation of search and/or monitoring software and/or hardware, including unannounced seizure for the purpose of
search.
